per curiam:
El 18 de junio de 2002 el Procurador General presentó una querella contra la Leda. Nydia González Or*81tiz, en la cual le imputa un cargo por violación al Canon 18 de Código de ética Profesional, 4 L.P.R.A. Ap. IX. éste, en-tre otras cosas, requiere de todo abogado el “defender los intereses del cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable”.
En la querella presentada, el Procurador General alegó que la Sra. Ada E. Ortiz Pérez contrató los servicios de la licenciada González Ortiz para recibir asesoramiento legal y presentar una petición de quiebra corporativa ante el Tribunal de Quiebras de la Corte de Distrito Federal para el Distrito de Puerto Rico. Según argüyó el Procurador General, la única diligencia realizada por la abogada, en cum-plimiento de dicha encomienda, ante el Tribunal de Quie-bras fue cumplimentar el formulario requerido (petición) para solicitar la quiebra.
El Procurador General nos señaló, además, que la abo-gada querellada nunca llenó la solicitud de empleo reque-rida bajo la See. 327 de la Ley de Quiebras, 11 U.S.C.A. sec. 327, y la Regla 2014 del Reglamento de Procedimientos ante el Tribunal de Quiebras (Reglamento de Quie-bras), Puerto Rico Rules of Court — Federal, [St. Paul], Ed. West Group, 2004, págs. 329-330, por lo que alegadamente nunca fue autorizada por el tribunal para ser abogada de la quejosa. Alegó, además, que la querellada no asistió a la reunión de acreedores que se lleva a cabo en los casos de Capítulo 11 de la Ley de Quiebra, 11 U.S.C.A. sec. 1103, y que el informe sobre los activos y pasivos de la corporación y el informe sobre asuntos financieros requeridos por la See. 521 de la Ley de Quiebras, 11 U.S.C.A. sec. 521, nunca fueron presentados.
Indicó el Procurador, por último, que la moción de des-estimación presentada por uno de los acreedores en el caso de quiebras no fue contestada por la abogada y que la so-licitud de quiebra fue desestimada finalmente. El Procura-*82dor General señala que en el expediente del caso no cons-tan las gestiones realizadas por la querellada para obtener los documentos necesarios para cumplimentar la petición de quiebra, excepto por una carta enviada a la parte quejosa.
La licenciada González Ortiz presentó oportunamente su contestación a la querella en la que expuso su versión de lo acontecido. El 17 de junio de 2002, mediante resolución, nombramos Comisionado Especial al Ledo. Eli B. Arroyo, para que recibiera y escuchara la prueba que habría de ser presentada por las partes y rindiera un informe ante este Tribunal con las determinaciones de hecho que entendiera procedentes y las recomendaciones que estimara necesarias.
La vista evidenciaría ante el referido Comisionado se celebró el 12 de noviembre de 2002. A ella comparecieron como testigos la querellante Ada E. Ortiz Pérez y la quere-llada licenciada González Ortiz. Así las cosas, y luego de celebrada la referida vista, el Comisionado Especial rindió su informe.
Sometido el caso ante nuestra consideración, y contando con el beneficio del informe del Comisionado Especial y del Procurador General, así como con la contestación de la abo-gada querellada, resolvemos.
I
De las determinaciones de hechos a las que llegó el Co-misionado Especial, luego de analizar tanto la prueba tes-tifical como documental presentada ante sí, se desprende que la querellante Ortiz Pérez contrató los servicios profe-sionales de la querellada para presentar una petición de reorganización (Capítulo 11 de la Ley de Quiebras) para la corporación Marina Multiproducts Inc., la cual había sido demandada en desahucio. Surge, además, que el mismo día en que se encontraba señalado el juicio en el caso por *83desahucio —el 28 de enero de 2000— la querellada Gonzá-lez Ortiz presentó la petición de reorganización ante el Tribunal de Quiebras y, cuando ya se había dictado sentencia en rebeldía en el caso de desahucio, los procedimientos quedaron paralizados. Cabe señalar que para este procedi-miento la aquí querellada obtuvo un pago inicial de $3,000 por parte de la querellante, más los costos de presentación.
Así las cosas, el Tribunal de Quiebras señaló para el 6 de marzo de 2000 la reunión de acreedores y una vista sobre el estado de los procedimientos (status conference). De acuerdo con las determinaciones del Comisionado Especial, avaladas por la prueba documental que consta en autos, la vista no se celebró por razones personales de la Jueza asignada al caso. De igual forma, de la prueba docu-mental surge que la querellada no asistió a la reunión de acreedores por razones de enfermedad. Surge, además, que la querellada padece de asma y que el día para el cual se encontraba pautada la referida reunión ésta sufrió un ata-que de asma. Además, el Comisionado concluyó que la au-sencia a dicha reunión no afectó adversamente el caso de quiebras ni causó perjuicio a la corporación deudora y pe-ticionaria ante el Tribunal de Quiebras.
El Comisionado Especial determinó, además, que la res-ponsabilidad de cumplimentar la solicitud para emplear un abogado recae sobre el deudor en posesión, es decir en la querellante(1) El Comisionado encontró, también, que la querellada González Ortiz cumplimentó la solicitud de em-pleo ante el Tribunal de Quiebras, según se dispone en la Regla 2014 del Reglamento del Tribunal de Quiebras, supra; sin embargo, en ese momento el caso ya había sido desestimado. Ello no obstante, el Comisionado determinó que lo anterior no afectó en forma alguna el caso de quiebras.
Por otro lado, y respecto a la alegación de que la licen-*84ciada González Ortiz falló en no presentar el informe de los activos y pasivos de la corporación y el informe sobre los asuntos financieros, el Comisionado Especial determinó que si bien es cierto que la querellada no anejó dichos do-cumentos en la petición de quiebra, esto no impidió que el Tribunal de Quiebras aceptara la petición y emitiera la orden de paralización. Ello en vista de que no existe una obligación estatutaria de que dichos informes acompañen la petición de quiebra. Véase Regla 1007 del Reglamento del Tribunal de Quiebras, op. cit, pág. 328. Estimó el Co-misionado, además, que la razón por la cual dichos docu-mentos nunca se presentaron ante el Tribunal de Quiebras es atribuible a la querellante, ya que ésta alegadamente no produjo la información necesaria a pesar de los diversos requerimientos de la querellada para cumplimentar dichos formularios.
Con relación a la alegación de que la querellada no con-testó la moción de desestimación incoada por uno de los acreedores de la corporación, el Comisionado Especial in-currió en error al confundir la referida moción con otra moción incoada por el mismo acreedor para que se asu-miera o rechazara cierto contrato de arrendamiento. De esta forma, el Comisionado indicó erróneamente que no se respondió esta moción porque la querellante Ortiz Pérez entendió que el contrato de arrendamiento era “leonino” y que no deseaba asumirlo(2) Precisa aclarar que del expe-diente del caso surge con claridad que la única moción de presentación existente, la cual no fue contestada, se funda-mentó en la falta de presentación de los informes sobre *85activos y pasivos de la corporación y sobre los estados fi-nancieros y no en fallar en asumir el contrato de arrendamiento.
En cuanto al hecho mismo de la desestimación, el Comi-sionado Especial determinó que ésta era atribuible exclu-sivamente a la negligencia y falta de cooperación de la que-rellante, ello en vista de que ésta jamás proveyó la información necesaria para preparar y presentar los infor-mes antes mencionados. Cabe señalar que el Comisionado Especial, fundamentándose en el testimonio de la quere-llada, consideró probado que ésta realizó gestiones para obtener la información necesaria para someter los infor-mes, sin éxito.
En fin, el Comisionado Especial determinó que la que-rellada no incurrió en conducta violatoria del Canon 18 del Código de ética Profesional, supra, y, por tal razón, reco-mendó la desestimación y el archivo de la querella.
HH I — I
Anteriormente hemos analizado la naturaleza de la función encomendada a un Comisionado Especial designado por este Foro para atender una querella incoada contra un abogado. A esos efectos, hemos determinado que corresponde al Comisionado Especial recibir la prueba, así como evaluar y dirimir la evidencia conflictiva. In re Morales Soto, 134 D.P.R. 1012 (1994). En ese sentido, el Comisionado ocupa el papel del juzgador de instancia y, por lo tanto, “está en mejor posición para aquilatar la prueba testifical”, id., pág. 1016. Es por ello que sus determinaciones de hecho basadas en dicha prueba testifical merecen nuestra mayor deferencia. In re Soto López, 135 D.P.R. 642 (1994).
Ello no obstante, hemos expresados en diversas ocasiones que este Tribunal no está obligado a aceptar el informe del Comisionado Especial nombrado para atender *86la querella contra un abogado; esto es, podemos adoptar, modificar o rechazar tal informe. Véase: In re Sepúlveda, Casiano, 155 D.P.R. 193 (2001); In re López de Victoria Brás, 135 D.P.R. 688 (1994); In re Soto López, supra; Vélez Ruiz v. E.L.A., 111 D.P.R. 752 (1981). Hemos señalado, sin embargo, que si las determinaciones de hecho contenidas en el informe del Comisionado Especial están sostenidas por la prueba obrante en autos, no las alteraremos sin una demostración de prejuicio, parcialidad o error manifiesto por parte de éste. In re Soto Colón, 155 D.P.R. 623 (2001); In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993); In re Colton Fontán, 128 D.P.R. 1 (1991).
Un examen minucioso del expediente de este caso revela que ciertas determinaciones de hecho del Comisionado no hayan apoyo en la prueba que obra en autos. En primer lugar, del expediente del caso surge claramente que la mo-ción de desestimación, la cual no fue contestada por la abo-gada querellada, claramente se refería a la falta de presen-tación de los informes requeridos por la Ley de Quiebras. Dicha moción no se fundamentó, como expresa el Comisio-nado en su informe y como explica la querellada en su con-testación a la querella, en la falta de asumir cierto contrato de arrendamiento. Es por ello que la razón que detalla el Comisionado y la querellada para no haber contestado la moción de desestimación —que el contrato de arrenda-miento no se iba a asumir— no justifica en forma alguna la falta de contestación a la moción de desestimación.
De igual forma, precisa señalar que este Tribunal en diversas ocasiones ha establecido que cuando un cliente no entrega los documentos pertinentes y necesarios para la tramitación de un caso un abogado no puede cruzarse de brazos. Véanse: In re Guadalupe, Colón, 155 D.P.R. 135 (2001); In re Cruz Tollinche, 112 D.P.R. 699 (1982). Hemos señalado que cuando un cliente no coopera con el abogado, éste debe renunciar a su representación legal. Id. Somos *87del criterio que el hecho de que, en el presente caso, la desestimación de la petición de quiebras aparentemente se debió a la falta de cooperación de la querellante no excusa totalmente a la abogada de responsabilidad por la falta de diligencia desplegada en este asunto.
Del expediente surge que, en relación con la moción de desestimación incoada por el acreedor Western Shopping Center Norte, Inc. —mediante la cual solicitó la desestima-ción del caso por falta de presentación de los informes de pasivos y activos de la corporación y los informes de esta-dos de cuenta— el Tribunal de Quiebras concedió treinta días a la parte deudora para contestar esta moción. De los autos no surge comunicación escrita alguna, de parte de la querellada González Ortiz, en la cual requiriera a su cliente los referidos documentos y le advirtiera sobre la posible desestimación de su caso. Tampoco surge que la querellada haya solicitado prórroga ante el Tribunal de Quiebras para contestar la referida moción. No podemos avalar la actitud de dejadez de la abogada querellada bajo estas circunstancias.
Del mismo modo, si bien es cierto que la parte quere-llante no cooperó con la abogada en la forma que debió hacerlo, también es cierto que la querellada no actuó dili-gentemente al recibir la notificación de que se estaba soli-citando la desestimación del caso de quiebras. Si la quere-llada entendía que le era imposible continuar con el caso por la falta de cooperación de la querellante Pérez Ortiz, debió haber renunciado a la representación legal de ésta. In re Guadalupe, Colón, supra; In re Cruz Tollinche, supra. No lo hizo; en su lugar se cruzó de brazos ante la inacción de su dienta dejando así que se desestimara su petición de quiebra. Con este proceder la querellada violentó las dis-posiciones del Canon 18 de ética Profesional, supra.
Al considerar, sin embargo, que esta es la primera que-rella que se presenta contra la abogada, consideramos apropiado una mera amonestación a la Leda. Nydia Gon-*88zález Ortiz, con la advertencia de que en el futuro debe ejercer mayor diligencia en la defensa de los intereses de sus clientes. Estamos seguros de que la mera presentación de la querella en su contra debe haber hecho meditar pro-fundamente a la querellada sobre el alcance de su actua-ción deshonesta y servirle de experiencia para ser más cui-dadosa en el descargo de su responsabilidad profesional futura.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

 In re Fruit Intern, Inc., 87 B.R. 769 (Bkrtcy.D.P.R. 1988); In re Engel, 124 F.3rd. 567 (3er Cir. 1997).


 En los casos de quiebra donde existen contratos de arrendamientos vigentes, el deudor tiene la opción de asumir o rechazar dichos contratos. Ello no obstante, un contrato que no se asuma en el término dispuesto por ley se entiende rechazado. Véase 11 U.S.C.A. sec. 365. En este caso el acreedor Western Shopping Center Norte, Inc. presentó una moción para que se asumiera el contrato de arrendamiento o, en su defecto, se rechazara. Además, presentó una moción de desestimación donde solicitó se desestimara el caso por la falta de presentación de los informes requeridos por la Ley de Quiebras. La moción de asumir el contrato de arrendamiento nada tiene que ver con la moción de desestimación incoada.